Citation Nr: 1819625	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  10-42 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral foot/lower leg disability, claimed as bilateral shin splints.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Fowler, Associate Counsel







INTRODUCTION

The Veteran served in the United States Army on active duty from May 1979 to October 1980.

This case comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In September 2014, September 2015, February 2016, and December 2016, the Board remanded this appeal for further development.  The appeal has returned to the Board for further adjudication.

The Board notes that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In light of the variously diagnosed foot disabilities throughout the appeal period and the fact that the Veteran's original claim was for a bilateral shin splints, the Board will broaden this claim under Clemons, and consider whether the Veteran is entitled to service connection for a broader claim for a bilateral foot/lower leg disability, claimed as bilateral shin splints.


FINDING OF FACT

Probabative medical evidence of record demonstrates that the Veteran's bilateral foot/lower leg disorder is as likely as not related to her active duty service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot/lower leg disability, claimed as bilateral shin splints, have been met. 38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service. 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted in service is not shown to be chronic, then a showing of continuity of symptomatology after service will be required to establish service connection.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic conditions listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity to symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).

The Veteran seeks service connection for a bilateral foot/lower leg disability, claimed as bilateral shin splints.  She contends that her current bilateral foot/lower leg disability is a result of her active duty service.  The Veteran contends that during her service, she began experiencing shin and other lower leg pain.  The record shows that she completed basic training on restricted profiles for lower leg related issues.  The Veteran has a disability for VA purposes and documented treatment for in-service lower leg injuries and pain.  Because the Veteran has a current diagnosis and a claimed in-service injury, the Board must resolve whether the Veteran's current diagnosis was caused, or is otherwise related to, her claimed in-service injury.

At an October 2014 VA examination, the examiner reported the Veteran had been diagnosed with bilateral shin splints in 1979.  The examiner opined the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury.  The examiner's rationale was the Veteran's service treatment records (STRs) reflected one note in 1979 that indicated some swelling and weakness of her left knee.  She was diagnosed with patellofemoral dysfunction and had pain in her feet, for which she received inserts.  The examiner did not find "shin splints" mentioned in the STRs.  The examiner opined that her pain "may or may not be related to her pes planus," but the examiner could not find anything in the STRs to indicate a relationship to her active duty service.

At a May 2016 VA examination, the examiner incorrectly stated that the Veteran never experienced shin splints or any diagnosis associated with pain in her lower legs.  The examiner's finding is contradicted by the record, as the Veteran experienced pain in her lower tibia, Achilles tendon, feet, ankles, and calves throughout 2009.  The Veteran's STRs demonstrate that the Veteran had pain in her lower legs, in service, in 1979.  The Board finds this examination to be inadequate and does not assign it any probative value.

At a March 2017 VA examination, the examiner was asked to determine whether the Veteran had a lower leg condition, and if so, whether that condition is associated with her active duty service.  The examiner opined that the Veteran had been misdiagnosed with shin splints.  Rather, the examiner opined that the Veteran has bilateral lower leg compartment syndrome and that it was not related to, or caused by, her active duty service.  The examiner stated that there was no objective evidence to support Veteran's claim of bilateral shin splints and no diagnosis was warranted.  The examiner further stated the diagnosis of bilateral lower leg compartment syndrome was per the Veteran's report only.

In a July 2017 addendum opinion, the examiner stated the Veteran's claimed condition is not related to service, because she does not have a diagnosis of bilateral shin splints.  The examiner opined that she has compartment syndrome with swelling in the shins.

In a January 2018 Veterans Health Administration (VHA) opinion, a physician opined that the Veteran's current bilateral foot/lower leg disability is most likely caused by a repetitive loading trauma in the legs and feet during active service.  The examiner stated the Veteran sustained a patellofemoral injury in both of her knees with a left knee patellar tendinitis, which lead to a development of left knee patellar effusion.  The examiner further opined that it is a "big possibility" that the Veteran's bilateral asymptomatic pes planus became symptomatic during service as a result of road marches and heavy high impact exercises.  The examiner noted that a diagnosis of shin splits and compartment syndromes in both legs were not able to be proven since she could not have any radiological studies done in active service due to her pregnancy.  The examiner diagnosed the Veteran with a bilateral patellofemoral dysfunction with a left knee effusion (due to patellar tendinitis) as well as a bilateral plantar fasciitis related to her active duty service.

The Board finds the Veteran competent and her statements regarding pain credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In considering the medical evidence, the Board affords the greatest probative value to the January 2018 VA examiner's opinion that the Veteran's current bilateral foot/lower leg disability is most likely caused by a repetitive loading trauma in the legs and feet during active service.

Resolving reasonable doubt in the Veteran's favor, entitlement to service connection for a bilateral foot/lower leg disability, claimed as bilateral shin splints, is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a bilateral foot/lower leg disability, claimed as bilateral shin splints, is granted.


____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


